NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DALILA ELIZABETH M. MONTOYA,                    No.    20-70572

                Petitioner,                     Agency No. A073-402-255

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Dalila Elizabeth M. Montoya, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s (“IJ”) decision denying her application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo claims of due process violations in immigration proceedings.

Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny in part and dismiss in

part the petition for review.

      Montoya’s contentions that the agency violated her right to due process in

regard to her cancellation of removal application fail. See Padilla-Martinez v.

Holder, 770 F.3d 825, 830 (9th Cir. 2014) (“To prevail on a due-process claim, a

petitioner must demonstrate both a violation of rights and prejudice.”). The record

does not support Montoya’s contentions that the agency failed to sufficiently

develop the record, ignored evidence, or otherwise erred in its analysis of her

claims. See Dent v. Holder, 627 F.3d 365, 373-74 (9th Cir. 2010) (explaining the

IJ’s duty to fully develop the record when an applicant appears pro se); see also

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency need not write an

exegesis on every contention); Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.

2006) (petitioner did not overcome the presumption that the BIA reviewed the

record).

      We lack jurisdiction to consider Montoya’s due process contentions

regarding the IJ’s failure to advise and consider Montoya for special rule

cancellation of removal under the Nicaraguan Adjustment and Central American

Relief Act. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court

lacks jurisdiction to review claims not presented to the agency).


                                          2                                   20-70572
      As stated in the court’s order of April 23, 2020, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                      20-70572